Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Original specification paragraph [0013], second last line, change “located in elsewhere in” to “located elsewhere in”, to improve the English recitation.
Original specification paragraph [0022], line 2, after “illustratively”, insert “shown”.
Appropriate correction is required.
Claim Objections
Claims 2-14 are objected to because of the following informalities:
In each of originally-filed claims 2-14, line 1, change “apparatus” to “compute device”, to more accurately match the preamble of independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claim 15 (and the corresponding dependent claims 16-19) is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim covers a carrier wave.  That is, paragraph [0009] of Applicant’s original specification states (in relevant part), “…embodiments may be implemented, in some cases, in …software … implemented as instructions carried by or stored on a transitory …machine-readable (e.g., computer-readable) storage medium…”. Therefore, according to the specification’s own definition, a reasonable interpretation of the claim as presently written is that it improperly attempts to include transitory machine-readable embodiments within a scope of the claim.  It is noted that amendment of originally-filed claim 15 to add “non-transitory” before “machine-readable storage media” would obviate the 35 USC 101 concerns and rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US2019/0354964A1; hereinafter, “Snow”) in view of Hickman et al. (US2013/0167192A1; hereinafter “Hickman”).
In the several art-discussion paragraphs to follow, “bolded” text portions include a reiteration of Applicant’s existing claim limitations, while intra-dispersed text (i.e., parenthesized non-bolded text) following each “bolded” text portion provides one or more descriptive pointer (e.g., “widget 1”; FIG. 1; para. [0001], lines 1-5) presenting examiner comment to help relate portions of the applied art reference(s) to Applicant’s claim limitations.  Such descriptive pointers point to portions of this application’s publication document, i.e., US20190050367A1.  Only a limited number of pointers have been provided in the interest of conciseness, and thus Applicant is advised to further review the art for further art reference disclosure portions of interest.  That is, the descriptive pointers provided are not meant to be exhaustive or comprehensive, and are only meant to present one possible lead-in point for a reader’s more detailed review of the entirety of the art reference.
Regarding Claim 1, Snow discloses:
 “A compute device (“device 20” and/or “mobile smartphone 24”; Snow’s FIGS. 1-20; para. [0018], lines 5-7; para. [0026], line 3) comprising:
circuitry (“µP 172”, FIG. 17; para. [0039], lines 5-6) to: 
receive (“receive”, Snow para. [0018], line 12) user data that defines content associated with a user (“when the user sends the text message 30, exemplary embodiments gather usage information 70. …The usage information 70 may include data representing the content 76 of the text message 30, the content 76 may include textual data, image data, video data, emoji content, and any other information”, Snow para. [0021], lines 3-4 and 13-17); 
write the user data (“record”, Snow para. [0019], lines 6-17 and “…blockchain application 50 may then generate the personal blockchain 54 that incorporates or represents the usage information 70”, Snow para. [0021], lines 23-26) as one or more immutable entries (“immutable”, para. [0028], lines 30-31) in a data structure (“BC 52”, FIG. 2; “blockchain”, para. [0019], lines 1-23; “For example, the blockchain application 50 may cause the smartphone 24 to integrate any sent or received text message 30 as a block 56 of data within the personal blockchain 54. Similarly, any electronic mail 34 that is sent or received may be represented in one of the blocks 56 of data within the personal blockchain 54. Any web page 38, social posting 44, and call 48 may also be represented within the personal blockchain 54”, Snow para. [0019], lines 7-14.  “Regardless, the blockchain application 50 may then generate the personal blockchain 54 that incorporates or represents the usage information 70”, Snow para. [0021], lines 23-26); and
receive a request (“The user …may mark”, Snow para. [0022], line 7; “privacy parameter”, Snow para. [0022], line 9) to selectively exclude, from an analysis of the user data in the data structure, a portion of the user data that meets a set of criteria (“That is, even though exemplary embodiments may represent the usage information 70 in the block 56 of data within the personal blockchain 54, the user may wish that the block 56 of data not be revealed to others. The user, for example, may mark the text message 30 with a privacy parameter 64. The privacy parameter 64 is any selection, option, flag, data, or command that indicates the text message 30 is to be private 62. When the blockchain application 50 determines that the text message 30 has been configured as private 62, the blockchain application 50 may indicate that the block 56 of data is also private 62. So, even though the block 56 of data is integrated within the personal blockchain 54, exemplary embodiments may prevent the block 56 of data from being shared with, or sent to, other parties or services.”, Snow para. [0022], lines 3-17).
Although Snow does not explicitly disclose, Hickman (also in the same protecting sensitive data art) teaches to:
analyze (“used by machine learning”, Hickman para. [0018], line 26) the user data in the data structure (“…PHI information may be stored in two kinds of formats: structured formats (such as database table fields dedicated to particular type of information such as DOB, member ID, names, SSN etc.) and unstructured formats (such as phone conversation logs, fax and nurse notes etc.)”, Hickman para. [0016], lines 6-10) while excluding, from the analysis (“By utilizing the structured PHI information to identify the PHI information in unstructured data, a greater accuracy [of masking or removing] can be achieved.”, Hickman para. [0016], lines 10-13; “In step 130, the data is reviewed for sensitive data that is to be masked and, in step 140, the data is reviewed for sensitive data that is to be removed.”, Hickman para. [0017], lines 6-9), user data that satisfies the set of criteria (“sensitive data policies”, Hickman para. [0017], lines 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Hickman to provide an arrangement to further “analyze the user data in the data structure while excluding, from the analysis, user data that satisfies the set of criteria.”  Motivation would have been a desire to incorporate an arrangement to avoid violation of sensitive data policies (e.g., governmentally imposed, or entity (e.g., company or user) imposed) (Hickman para. [0011], lines 4-8).
Regarding claim 2, Snow and Hickman disclose the apparatus of claim 1. Hickman further teaches “…wherein to analyze the user data comprises to perform one or more machine learning operations (“used by machine learning”, Hickman para. [0018], line 26) on the user data”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Hickman to provide an arrangement “…wherein to analyze the user data comprises to perform one or more machine learning operations on the user data.”  Motivation would have been to improve accuracy and quality of outcomes through the use of machine learning (Hickman para. [0018], line 27).
Regarding claim 4, Snow and Hickman disclose the apparatus of claim 1. Snow further discloses an arrangement “…wherein the circuitry (“µP 172”, FIG. 31; para. [0039], lines 5-6) is further to determine whether a user associated with the request has authorization (“If the smartphone 24 correctly sends authentication credentials, then the smartphone 24 may utilize the web interface 270 to access the cloud-based blockchain service 122” Snow, para.[0080], lines 5-8) to request that the portion of the user data be selectively excluded (“A user …may access the service application 192 to define the various parameters governing the private blockchaining provided by the cloud-based blockchain service 122”, Snow para. [0079], lines 7-10), and wherein to analyze the user data while excluding the user data that satisfies the set of criteria comprises to analyze, in response to a determination that the user has authorization, the user data while excluding the user data that satisfies the set of criteria (“…the user may wish that the block 56 of data not be revealed to others. The user, for example, may mark the text message 30 with a privacy parameter 64. The privacy parameter 64 is any selection, option, flag, data, or command that indicates the text message 30 is to be private 62. When the blockchain application 50 determines that the text message 30 has been configured as private 62, the blockchain application 50 may indicate that the block 56 of data is also private 62. So, even though the block 56 of data is integrated within the personal blockchain 54, exemplary embodiments may prevent the block 56 of data from being shared with, or sent to, other parties or services.”, Snow para. [0022], lines 3-17).
 Regarding claim 5, Snow and Hickman disclose the apparatus of claim 1.  Snow further discloses an arrangement “…wherein to write the user data in a data structure comprises to write the user data to a distributed ledger (“distributed ledger”, para. [0038], line 16).”
Regarding claim 6, Snow and Hickman disclose the apparatus of claim 5.  Snow further discloses an arrangement “…wherein to write the user data to a distributed ledger (“distributed ledger”, para. [0038], line 16) comprises to write the user data to a blockchain” (“blockchain”, para. [0038], line 3).
Regarding claim 7, Snow and Hickman disclose the apparatus of claim 1.  Snow further discloses an arrangement “…wherein to receive the request comprises to receive a request to exclude a portion of the user data associated with signature data of the user” (Snow’s “privacy parameter 64”, while in a state of being embodied as a “unique hash value” (Snow para. [0077], line 3), is being interpreted to meet claim 7’s “signature data of the user” limitation; More particularly, Snow teaches that “The privacy parameter 64 may be unique to the user…[and] …may be a unique hash value that indicates private blockchaining.” (Snow para. [0077], lines 1-3);  Regarding claim 7’s “to exclude a portion of user data associated with signature data”, Snow teaches “The privacy parameter 64 is any selection, option, flag, data, or command that indicates the text message 30 is to be private 62. When the blockchain application 50 determines that the text message 30 has been configured as private 62, the blockchain application 50 may indicate that the block 56 of data is also private 62. So, even though the block 56 of data is integrated within the personal blockchain 54, exemplary embodiments may prevent the block 56 of data from being shared with, or sent to, other parties or services.”, Snow para. [0022], lines 8-17).
Regarding claim 8, Snow and Hickman disclose the apparatus of claim 7.  Snow further discloses an arrangement “…wherein to receive the request comprises to receive a request to exclude a portion of the user data that is additionally associated with a defined time period (“may further specify an interval of time”, para. [0061], line 19).”  It is noted that if a query specifies an “interval of time” to narrow search results, then the defined time period outside of that specified “interval of time” is being requested to be excluded.
Regarding claim 10, Snow and Hickman disclose the apparatus of claim 7.  Snow further discloses an arrangement “…wherein to receive the request comprises to receive a request to exclude a portion of the user data that is additionally associated with a tag (“user identifier”, para. [0058], lines 8-12) that identifies the user.”
Regarding claim 11, Snow and Hickman disclose the apparatus of claim 7.  Snow further discloses “…wherein to receive the request comprises to receive a request to exclude a portion of the user data that is additionally associated with a content format (“…each one of the user’s [smartphone 24, tablet computer 110, desktop computer 112, smartwatch 114] multiple devices 20 may thus send their respective device-specific, personal blockchains 54a-d to …a third party server 124 …[providing a] cloud-based blockchain service. …However, if any block 56a-d of data includes, references, or is associated with the privacy parameter 64a-d, then the cloud-based blockchain service 122 may decline to or refrain from publicly publishing that block 56a-d of data.”, Snow para. [0028], lines 10-24.  Thus, if a user wants to exclude a smartphone content/format portion, for example, of user data, the user only has to designate the appropriate privacy parameter 64a-d corresponding to the smartphone blockchain 54a-d, and such privacy parameter 64a-d will be received and respected by the blockchain service 122.)  
Regarding claim 12, Snow and Hickman disclose the apparatus of claim 7.  Snow further discloses an arrangement “…wherein the circuitry (“µP 172”, FIG. 17; para. [0039], lines 5-6) is further to write the analysis exclusion data (“private data records”, Snow para. [0032], lines 11-13) to a distributed ledger (“distributed ledger”, para. [0038], line 16).”
Regarding claim 13, Snow and Hickman disclose the apparatus of claim 7.  Snow further discloses an arrangement “…wherein the circuitry (“µP 172”, FIG. 17; para. [0039], lines 5-6) is further to write the analysis exclusion data (“private data records 139”, para. [0032], lines 11-13) to the data structure (“BC 52”, FIG. 2; para. [0019], lines 1-23).”
Regarding claim 14, Snow and Hickman disclose the apparatus of claim 7.  Snow further discloses an arrangement “…wherein the circuitry (“µP 172”, FIG. 17; para. [0039], lines 5-6) is further to send the analysis exclusion data (“private data records 139”, para. [0032], lines 11-13) to another compute device (“third party server”, Snow para. 0028, line 14).”
Regarding claim 15, Snow discloses: 
“One or more machine-readable storage media (“solid-state memory device”, Snow para. [0039], line 8) comprising a plurality of instructions stored thereon (“blockchain application 50”, para. [0039], line 7) that, in response to being executed, cause a compute device (“device 20” and/or “mobile smartphone 24”; Snow’s FIGS. 1-20; para. [0018], lines 5-7; para. [0026], line 3) to:
receive (“receive”, Snow para. [0018], line 12) user data that defines content associated with a user (“when the user sends the text message 30, exemplary embodiments gather usage information 70. …The usage information 70 may include data representing the content 76 of the text message 30, the content 76 may include textual data, image data, video data, emoji content, and any other information”, Snow para. [0021], lines 3-4 and 13-17); 
write the user data (“record”, Snow para. [0019], lines 6-17 and “Regardless, the blockchain application 50 may then generate the personal blockchain 54 that incorporates or represents the usage information 70”, Snow para. [0021], lines 23-26) as one or more immutable entries (“immutable”, para. [0028], lines 30-31) in a data structure (“BC 52”, FIG. 2; “blockchain”, para. [0019], lines 1-23; “For example, the blockchain application 50 may cause the smartphone 24 to integrate any sent or received text message 30 as a block 56 of data within the personal blockchain 54. Similarly, any electronic mail 34 that is sent or received may be represented in one of the blocks 56 of data within the personal blockchain 54. Any web page 38, social posting 44, and call 48 may also be represented within the personal blockchain 54”, Snow para. [0019], lines 7-14.  “Regardless, the blockchain application 50 may then generate the personal blockchain 54 that incorporates or represents the usage information 70”, Snow para. [0021], lines 23-26); and
receive a request (“The user …may mark”, Snow para. [0022], line 7; “privacy parameter”, Snow para. [0022], line 9) to selectively exclude, from an analysis of the user data in the data structure, a portion of the user data that meets a set of criteria (“That is, even though exemplary embodiments may represent the usage information 70 in the block 56 of data within the personal blockchain 54, the user may wish that the block 56 of data not be revealed to others. The user, for example, may mark the text message 30 with a privacy parameter 64. The privacy parameter 64 is any selection, option, flag, data, or command that indicates the text message 30 is to be private 62. When the blockchain application 50 determines that the text message 30 has been configured as private 62, the blockchain application 50 may indicate that the block 56 of data is also private 62. So, even though the block 56 of data is integrated within the personal blockchain 54, exemplary embodiments may prevent the block 56 of data from being shared with, or sent to, other parties or services.”, Snow para. [0022], lines 3-17).
Although Snow does not explicitly disclose, Hickman (also in the same protecting sensitive data art) teaches to: 
analyze (“used by machine learning”, Hickman para. [0018], line 26) the user data in the data structure (“…PHI information may be stored in two kinds of formats: structured formats (such as database table fields dedicated to particular type of information such as DOB, member ID, names, SSN etc.) and unstructured formats (such as phone conversation logs, fax and nurse notes etc.”, para. [0016], lines 6-10) while excluding (“By utilizing the structured PHI information to identify the PHI information in unstructured data, a greater accuracy can be achieved.”, para. [0016], lines 10-13; “In step 130, the data is reviewed for sensitive data that is to be masked and, in step 140, the data is reviewed for sensitive data that is to be removed.”, para. [0017], lines 6-9), from the analysis, user data that satisfies the set of criteria (“sensitive data policies”, para. [0017], lines 3-4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Hickman to provide an arrangement to further “analyze the user data in the data structure while excluding, from the analysis, user data that satisfies the set of criteria.”  Motivation would have been a desire to incorporate an arrangement to avoid violation of sensitive data policies (e.g., governmentally imposed, or entity (e.g., company or user) imposed) (Hickman para. [0011], lines 4-8).
Regarding claim 16, Snow and Hickman disclose the apparatus of claim 15. Hickman further teaches an arrangement “…wherein to analyze the user data comprises to perform one or more machine learning operations (“used by machine learning”, Hickman para. [0018], line 26) on the user data.”  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “instructions” of Snow’s “machine-readable storage media” to cause the “compute device” to operate “…wherein to analyze the user data comprises to perform one or more machine learning operations on the user data.”  Motivation would have been to improve accuracy and quality of outcomes (Hickman para. [0018], line 27).
Regarding claim 17, Snow and Hickman disclose the apparatus of claim 15. Hickman further teaches an arrangement, “…wherein the plurality of instructions further cause the compute device to determine whether a user associated with the request has authorization (“If the smartphone 24 correctly sends authentication credentials, then the smartphone 24 may utilize the web interface 270 to access the cloud-based blockchain service 122” Snow, para.[0080], lines 5-8) to request that the portion of the user data be selectively excluded (“A user …may access the service application 192 to define the various parameters governing the private blockchaining provided by the cloud-based blockchain service 122”, Snow para. [0079], lines 7-10) and wherein to analyze the user data while excluding the user data that satisfies the set of criteria comprises to analyze in response to a determination that the user has authorization, the user data while excluding the user data that satisfies the set of criteria (“…the user may wish that the block 56 of data not be revealed to others. The user, for example, may mark the text message 30 with a privacy parameter 64. The privacy parameter 64 is any selection, option, flag, data, or command that indicates the text message 30 is to be private 62. When the blockchain application 50 determines that the text message 30 has been configured as private 62, the blockchain application 50 may indicate that the block 56 of data is also private 62. So, even though the block 56 of data is integrated within the personal blockchain 54, exemplary embodiments may prevent the block 56 of data from being shared with, or sent to, other parties or services.”, Snow para. [0022], lines 3-17).
Regarding claim 18, Snow and Hickman disclose the apparatus of claim 15.  Snow further discloses an arrangement “…wherein to write the user data in a data structure comprises to write the user data to a distributed ledger” (“distributed ledger”, para. [0038], line 16).
Regarding claim 19, Snow and Hickman disclose the apparatus of claim 18.  Snow further discloses an arrangement “…wherein to write the user data to a distributed ledger” (“distributed ledger”, para. [0038], line 16) “comprises to write the user data to a blockchain” (“blockchain”, para. [0038], line 3).
Regarding claim 20, Snow discloses: 
“A method comprising (Snow FIGS. 36-37):
receiving (“receive”, para. [0018], line 12), by a compute device (“device 20” and/or “mobile smartphone 24”; Snow’s FIGS. 1-20; para. [0018], lines 5-7; para. [0026], line 3), user data that defines content associated with a user (“when the user sends the text message 30, exemplary embodiments gather usage information 70. …The usage information 70 may include data representing the content 76 of the text message 30, the content 76 may include textual data, image data, video data, emoji content, and any other information”, Snow para. [0021], lines 3-4 and 13-17); 
writing (“record”, para. [0019], line 6, see “record”), by the compute device (“device 20” and/or “mobile smartphone 24”; Snow’s FIGS. 1-20; para. [0018], lines 5-7; para. [0026], line 3), the user data (Snow para. [0019], lines 6-17 and “Regardless, the blockchain application 50 may then generate the personal blockchain 54 that incorporates or represents the usage information 70”, Snow para. [0021], lines 23-26) as one or more immutable entries (“immutable”, para. [0028], lines 30-31) in a data structure (“BC 52”, FIG. 2; “blockchain”, para. [0019], lines 1-23; “For example, the blockchain application 50 may cause the smartphone 24 to integrate any sent or received text message 30 as a block 56 of data within the personal blockchain 54. Similarly, any electronic mail 34 that is sent or received may be represented in one of the blocks 56 of data within the personal blockchain 54. Any web page 38, social posting 44, and call 48 may also be represented within the personal blockchain 54”, Snow para. [0019], lines 7-14.  “Regardless, the blockchain application 50 may then generate the personal blockchain 54 that incorporates or represents the usage information 70”, Snow para. [0021], lines 23-26); and
receiving (“The user …may mark”, para. [0022], line 7), by the compute device (“device 20” and/or “mobile smartphone 24”; Snow’s FIGS. 1-20; para. [0018], lines 5-7; para. [0026], line 3), a request (“privacy parameter”, para. [0022], line 9) to selectively exclude, from an analysis of the user data in the data structure, a portion of the user data that meets a set of criteria (“That is, even though exemplary embodiments may represent the usage information 70 in the block 56 of data within the personal blockchain 54, the user may wish that the block 56 of data not be revealed to others. The user, for example, may mark the text message 30 with a privacy parameter 64. The privacy parameter 64 is any selection, option, flag, data, or command that indicates the text message 30 is to be private 62. When the blockchain application 50 determines that the text message 30 has been configured as private 62, the blockchain application 50 may indicate that the block 56 of data is also private 62. So, even though the block 56 of data is integrated within the personal blockchain 54, exemplary embodiments may prevent the block 56 of data from being shared with, or sent to, other parties or services.”, Snow para. [0022], lines 3-17).
Although Snow does not explicitly disclose, Hickman (also in the same protecting sensitive data art) teaches: 
analyzing (“used by machine learning”, Hickman para. [0018], line 26), by the compute device (“device 20” and/or “mobile smartphone 24”; Snow’s FIGS. 1-20; para. [0018], lines 5-7; para. [0026], line 3), the user data in the data structure (“…PHI information may be stored in two kinds of formats: structured formats (such as database table fields dedicated to particular type of information such as DOB, member ID, names, SSN etc.) and unstructured formats (such as phone conversation logs, fax and nurse notes etc.”, Hickman para. [0016], lines 6-10) while excluding (“By utilizing the structured PHI information to identify the PHI information in unstructured data, a greater accuracy can be achieved.”, para. [0016], lines 10-13; “In step 130, the data is reviewed for sensitive data that is to be masked and, in step 140, the data is reviewed for sensitive data that is to be removed.”, Hickman para. [0017], lines 6-9), from the analysis, user data that satisfies the set of criteria (“sensitive data policies”, para. [0017], lines 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow to incorporate the teachings of Hickman to provide an arrangement to further “analyze the user data in the data structure while excluding, from the analysis, user data that satisfies the set of criteria.”  Motivation would have been a desire to incorporate an arrangement to avoid violation of sensitive data policies (e.g., governmentally imposed, or entity (e.g., company or user) imposed) (Hickman para. [0011], lines 4-8).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Snow (US20190354964A1; hereinafter, “Snow”) in view of Hickman et al. (US2013/0167192A1; hereinafter “Hickman”) as applied to claim 1/2 above, and further in view of Mohassel et al. (WO2018174873A1; hereinafter, “Mohassel”).
Regarding claim 3, Snow and Hickman disclose the apparatus of claim 2. Mohassel (directed toward privacy preserving machine learning) further teaches “…wherein to perform one or more machine learning operations on the user data comprises to determine an interest of the user or predict an action (“…machine learning used profile data of a user to predict actions by the user”, para. [0053], line 7) of the user.”  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow/Hickman to incorporate the teachings of Mohassel to provide an arrangement “…wherein to perform one or more machine learning operations on the user data comprises to determine an interest of the user or predict an action.”  Motivation would have been to produce more accurate predictive models through machine learning (“Machine learning is widely used …to produce predictive models…”, Mohassel para. [0005], line 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Snow (US20190354964A1; hereinafter, “Snow”) in view of Hickman et al. (US2013/0167192A1; hereinafter “Hickman”) as applied to claim 1/7 above, and further in view of Braghin (US9760718B2; hereinafter, “Braghin”)
Regarding claim 9, Snow and Hickman disclose the apparatus of claim 7.  Braghin (directed toward arrangements wherein location datasets are anonymized using the set of privacy constraints) further teaches an arrangement “…wherein to receive the request comprises to receive a request to exclude a portion of the user data is additionally associated with a defined (“points of interest”, Braghin col. 7, line 49) geographic location (“…anonymizes the …location datasets using the set of privacy constraints …forming an anonymized dataset”, col. 1, lines 61-64).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snow/Hickman to incorporate the teachings of Braghin to provide an arrangement “…wherein to receive the request comprises to receive a request to exclude a portion of the user data is additionally associated with a defined geographic location.”  Motivation would have been to remove a severe threat to privacy, and provide anonymized data “…useful in supporting many applications, such as urban planning, infrastructure allocation, or the like” (col. 1, lines 20-23).

Conclusion
The prior art made of record and listed on the attached Form PTO-892 not relied upon is considered pertinent to applicant's disclosure.  For example, some Form PTO-892-listed references include:
Snow (US20200320521A1) teaches a personal blockchain generated as a cloud-based software service in a blockchain environment, to immutably archive usage of any device, and where some usage may be authorized for public disclosure, while other usage may be designated as private and restricted from public disclosure.
Gupta (US20120131481A1) teaches arrangements for masking sensitive data and, more particularly, to dynamically de-identifying sensitive data from a data source for a target application, including enabling a user to selectively alter an initial de-identification protocol for the sensitive data elements via an interface.  Examples of data requiring de-identification include, but are not limited to, names, addresses, network identifiers, social security numbers and financial data.
Muttik (20180097829A1) teaches arrangements for safe sharing of sanitized data which includes data that lack sensitive information, to a sufficient degree of confidence, that the sanitized data may be exported to at least some third parties with little or no additional screening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J SKWIERAWSKI whose telephone number is (571)272-2642. The examiner can normally be reached M-F 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisory Primary Examiner (SPE) YIN-CHEN SHAW can be reached on (571)272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PJS/
Examiner, Art Unit 2498                                                                                                                                                                                                        
/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498